Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 2, 9, and 16 are objected to because of the following informalities: claims 2, 9, and 15 recite an acronym “GUID” without a full name.  Applicant is recommended to add the full name for “GUID.” Appropriate correction is required.

Claims 3, 10, and 17 are objected to because of the following informalities: claims 3, 10, and 17 recite “wherein the parameter data to captured is defined by a business unit,” which should be “wherein the parameter data to be captured is defined by a business unit.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent claims 1 and 8 recite “identify low performing parameters of the same content hosted on different platforms comprising  …”. Moreover, independent claim 15 recites “providing the same content to the different platforms.” There is insufficient antecedent basis for “the same content” in the claims. Dependent claims fail to cure the deficiencies and thus are rejected for the same reason. For examining purposes, the limitations are interpreted to be “identify low performing parameters of a same content hosted on different platforms comprising  …” and “providing a same content to the different platforms.”

Claims 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 9, and 16 recite “wherein the same content comprises file name, GUID, other identifiers, and object ID mapping”. It is unclear what “other identifiers” are compared to such as being considered as “other.” For examining purposes, “other identifiers” is interpreted to be “identifiers.”

Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4, 11, and 18 recite “wherein the parsing is performed by a polarized vector algorithm.” First, “polarized vector algorithm” is not a term of art and in other words is not a well-established algorithm recognized by an ordinary skill in the art. Secondly, it is unclear what “polarized vector” means under the context of the claimed invention. Specifically, “polarization” is necessarily applied to any direction/angle related matters such as lighting/laser/lumen, imaging, antenna/signal/wave, etc. However, the parsing of performance parameter data in the claimed invention does not have any direction/angle subject matter. Performance parameter data is just plain data and does not have any direction/angle, let alone being polarized. Therefore, it is unclear how parsing of performance parameter data is by a polarized vector algorithm. For examining purposes, the limitation is interpreted to be any processing using a polarized vector algorithm. Applicant is recommended to remove the claims.

Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 7 and 14 recite “storing files with the low performing data for other business unit use.” It is unclear what “other business unit” are compared to such as being considered as “other.” For examining purposes, “other business unit” is interpreted to be “business unit.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Exemplary claim 8 is directed to a statutory category, a system (machine claim). 
Step 2A: Prong 1: Claim 8 recites “identify low performing parameters of the same content hosted on different platforms … parsing the captured parameter data to identify low performing parameter data on the platform; performing quality checks on the identified low performing parameter data on the platform.” The limitations of identifying, parsing, and performing quality checks on parameter data as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “memory/non-transitory computer readable storage medium” and “processor”, these limitations in the context of this claim encompasses a user manually parse/process/analyze performance parameters and identify low performance parameters in the mind. Thus, the claim limitations fall within the “Mental Processes” grouping of abstract idea--concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Therefore, the claim recites an abstract idea.
Prong 2: Moreover, the additional elements individually or as a whole do not integrate the judicial exception into a practical application, for example an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Specifically, “non-transitory computer readable storage medium,” “processor,” and “data bus” are just general-purpose computer components and thus they are just implementing an abstract idea on a general-purpose computer and namely “apply it” (MPEP 2106.05(f)); the additional elements “providing the same content to the different platforms, wherein the same content comprises an agent specific to a platform; communicating to an agent on a platform to capture parameter data related to the same content after determining low performance parameter” are adding insignificant extra-solution activity to the judicial exception (mere data gathering); after determining low-performance parameter data, the additional elements “providing a report …” for the low-performance parameter data is mere post-solution activity and thus adding insignificant extra-solution activity to the judicial exception (insignificant application) (MPEP 2106.05 (g)); “platforms” and “agent” on a platform are generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05 (h)). In addition, the claimed solution is not directed to an improvement in the functioning of the computer itself or any other technology or technical field. In other words, the focus of the claims is not on an improvement in computer/network capabilities, but on certain independently abstract ideas that use computers as tools. The underlying invention recites a fundamental practice long prevalent in our system of commerce and a building block of the modern society. The underlying invention can be performed by human beings and mental process. For example, an administrator can manually collect performance data of a content such as an amount of views, CPU usage, streaming speed on different websites/platforms, etc. and mentally analyze the performance data and manually generate a performance report accordingly. Therefore the claimed invention is just implement a fundamental practice on computers and networks and thus the claimed invention not computer/network intrinsic, rather, a process that qualifies as an abstract idea for which computers/networks are invoked merely as a tool. Thus, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
Step 2B: Further, the claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea when considered both individually and as a whole. Specifically, when considered individually, besides the additional elements, analyzed under 2A, directed to implementing an abstract idea on a generic computer and namely “apply it” (MPEP 2106.05(f)), adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05 (g)) and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05 (h)), the additional elements of “providing the same content to the different platforms … communicating to an agent on a platform to capture parameter data related to the same content” are just receiving or transmitting data over a network, which are mere judicial-recognized well-understood, routine, conventional activities (MPEP 2106.05(d)(II)). In addition, a prior art WARSHAWSKY (US 2006/0106851 A1) recognizes deploying agents to every monitoring site to collect performance data is well known in the art (see ¶ [0005-0010]) and thus “wherein the same content comprises an agent specific to a platform … communicating to an agent on a platform to capture parameter data” is well-understood, routine, conventional activities. When considered as a whole, the combination of these additional elements is no more than mere automation of a mental process that were in years past performed mentally and manually by people when engaging with monitoring performance parameters. Instead the claimed invention generally links the abstract idea of a mental process to a particular technological environment or field of use (the same content on different platforms with agents). Therefore the additional elements do not add significantly more to the claimed invention and thus the claim is ineligible.
Moreover, additional elements recited in claims  fail to integrate the judicial exception into a practical application or amount to significantly more as well. The additional elements include: 
 “computer” and “non-transitory, computer-readable storage medium” (claims 1 and 15), which do not necessitate a conclusion that the claims amount to significantly more than the identified abstract idea because they are mere generic computer components and thus it is just implementing an abstract idea on a general-purpose computer and namely “apply it” (MPEP 2106.05(f))
“storing files with the low performance data” (claims 7 and 14) are just storing and retrieving information in memory, which are mere judicial-recognized well-understood, routine, conventional activities as well; (MPEP 2106.05(d)(II)) 
“the same content,” defining parameter data to capture and “parsing eliminates non-business unit related parameter data” (claims 3, 5, 10, 12, 17, and 19) are mere adding insignificant extra-solution activity to the judicial exception (mere data gathering, selecting a particular data source or type of data to be manipulated, insignificant application); (MPEP 2106.05 (g))
“platform,” “agent,” and “polarized vector algorithm” (claims 1, 4, 11, 15, and 18) are generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05 (h))
Therefore, claims 1-7 and 9-20 contain the same deficiencies as claims 8 above and are also rejected under 35 USC 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 13-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PETERSON (US 2012/0209571 A1).
Per claims 1, 8, and 15, PETERSON teaches “A system comprising: a processor; (Fig.4, Central Processing Unit (CPU) 403; Claim 9, a processor) a data bus coupled to the processor; (Fig.4, System Bus 407; ¶ [0045-0046], A system bus 407 couples various system components including system memory 405 to processing unit 403. System bus 407 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures… These and other input devices are often connected to processing unit 403 through a serial port interface 431 that is coupled to system bus 407) and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, (¶ [0033], processes described herein may be implemented upon nearly any computer-readable medium that can cause a computer or computer system to perform a corresponding function; ¶ [0045-0046], A system bus 407 couples various system components including system memory 405 to processing unit 403 … System memory 405 includes read only memory (ROM) and random access memory (RAM) … A number of program modules such as game development tools, testing routines, and the like may be stored on hard disk 411, removable magnetic disk 415, optical disk 419 and/or ROM and/or RAM of system memory 405) the computer program code interacting with a plurality of computer operations to identify low performing parameters (ABSTRACT, performing performance testing of video game software from a host computer or external to the game platforms  … The testing may include determining a metric value is out-of-tolerance, and, in response, requesting additional performance data to facilitate troubleshooting) of the same content (¶ [0029], the framework can readily analyze why one version of the game is using less memory than another version, e.g., determine why the game running on an Xbox® platform uses less memory than the same game running on a Playstation 3® platform; ¶ [0043], the same game running on two differing platforms) hosted on different platforms (¶ [0027], the metrics gathering framework functions to gather performance metrics from any number of differing game platforms including Xbox 360®, Playstation 3®, Nintendo Wii®, a Windows® PC, and the like. The metrics are gathered in real time while any number of game platforms are currently running the video game under development and being tested; ¶ [0012], a plurality of game platform … differing game consoles) comprising and comprising instructions executable by the processor and configured for: providing the same content to the different platforms, (Figs.1-3, ¶ [0029], the framework can readily analyze why one version of the game is using less memory than another version, e.g., determine why the game running on an Xbox® platform uses less memory than the same game running on a Playstation 3® platform; ¶ [0043], the same game running on two differing platforms; ¶ [0027], the metrics gathering framework functions to gather performance metrics from any number of differing game platforms including Xbox 360®, Playstation 3®, Nintendo Wii®, a Windows® PC, and the like. The metrics are gathered in real time while any number of game platforms are currently running the video game under development and being tested) wherein the same content comprises an agent specific to a platform; (Fig.6, Communication Manager component 666 on Game Platform 1 and Communication Manager 667 on Game Platform 2; ¶ [0059], on or as a layer of each game 664, 674, an automation or communication manager 666, 676 is provided to process the testing instruction messages from the metrics gathering framework 640. The automation manager or module 666, 676 typically is provided on each platform 662, 672 to facilitate communications with the framework 640 and to implement metrics gathering instructions and return performance/metrics data to test-hosting computer 610 … The communication manager 666, 676 may be implemented as a thin layer associated with the game software 664, 674 that provides hook ups or mapping to game code to carry out metric-gathering and other performance testing instructions) communicating to an agent on a platform to capture parameter data related to the same content; (¶ [0059], on or as a layer of each game 664, 674, an automation or communication manager 666, 676 is provided to process the testing instruction messages from the metrics gathering framework 640. The automation manager or module 666, 676 typically is provided on each platform 662, 672 to facilitate communications with the framework 640 and to implement metrics gathering instructions and return performance/metrics data to test-hosting computer 610 … The communication manager 666, 676 may be implemented as a thin layer associated with the game software 664, 674 that provides hook ups or mapping to game code to carry out metric-gathering and other performance testing instructions (e.g., to determine current frames per second (FPS)) and to perform exception handling. The automation manager 666, 676 generally is adapted to send metrics data 632 via hub 350 to framework 640 as the data is observed/collected (e.g., the data is typically not stored in memory of the game platform 662, 672); ¶ [0017], the metrics gathering platform may compare, for each of the game platforms, the received metric value with a performance tolerance limit … the metrics gathering framework may generate a request for additional performance information from the game platform for the determined poor performing subsystem (e.g., data on the physics simulation, the rendering, or other subsystems of the game software; ¶ [0027], methods and systems that provide enhanced gathering and analysis of performance metrics from multiple game platforms … gather performance metrics from any number of differing game platforms including Xbox 360®, Playstation 3®, Nintendo Wii®, a Windows® PC, and the like. The metrics are gathered in real time while any number of game platforms are currently running the video game under development and being tested) parsing the captured parameter data to identify low performing parameter data on the platform; (¶ [0029], the metrics can be compared against each other by the metrics gathering framework. For example, the framework can readily analyze why one version of the game is using less memory than another version, e.g., determine why the game running on an Xbox® platform uses less memory than the same game running on a Playstation 3® platform; ¶ [0017], the metrics gathering platform may compare, for each of the game platforms, the received metric value with a performance tolerance limit. When the tolerance limit is exceeded … the determined poor performing subsystem (e.g., data on the physics simulation, the rendering, or other subsystems of the game software); ¶ [0076], The metrics gathering platform may compares the returned frame rate values against a predefined tolerance/test limit (e.g., 30 FPS or the like). If determined to be out of tolerance … These CPU stats may be processed by the framework (or another software system) to determine which of the subsystems of the game software is the poorest performing system(s). Then, the metrics gathering framework may request performance metrics or statistics that are particular to the poorest performing or offending subsystem. Additional performance data that may be collected to assist in troubleshooting an identified problem or potential coding issue; See similar teachings in ¶ [0063], ¶ [0067-0068], ¶ [0079]) performing quality checks on the identified low performing parameter data on the platform; and providing a report on the same content and the low performing parameter data” (Fig.9; ¶ [0075], reports and/or graphs may be generated and provided to a tester by the metrics gathering framework. For example, it may be useful to rank the performances of game subsystems such as physics simulation, rendering, and the like to determine which is the worst performing as this may indicate where a problem with coding/game design lies so as to hasten correction/troubleshooting; ¶ [0067-0068], when the FPS metric is less than 30 FPS, to request metrics useful in troubleshooting why a metric is outside of tolerance … the “external observer” in the form of the metrics gathering framework demands more data in order to drill down further to get more information so that game developers/programmers can determine why the FPS dropped to its present unacceptably low level (or why another metric has moved outside an acceptable range) …The test framework on testing PC 710 may process this data to produce test results to report to a tester/developer … with reference to FIG. 6, the timing data obtained by the timing system 642 can be used to determine when the frames per second metric was out of range during the performance/load test. By answering the question of “when” a game's performance dropped out of tolerance, the metric gathering framework 640, via gatherer mechanism 644 that may include conditionals, can act to additionally determine the “how” and “why” that cause the unacceptable performance (e.g., what caused the performance to suffer); ¶ [0077], the time that metrics are gathered is also determined and stored with the gathered metrics, and this allows trending analysis to be performed. For example, a graph or view of performance of two or more games on differing types of game platforms can readily be graphed or charted over the testing period. Such historical trending may be useful for allowing a game developer to quickly identify portions of the game code that work better on one platform than another or that may provide unacceptable performance on a particular game platform; ¶ [0029], the framework can readily analyze why one version of the game is using less memory than another version, e.g., determine why the game running on an Xbox® platform uses less memory than the same game running on a Playstation 3® platform).

Per claims 6, 13, and 20, PETERSON further teaches “wherein the quality checks are related to performance that addresses one or more of readability, indexability, searchability, meta-tagging, content  creation, (¶ [0005], The development team works in a collaborative manner to create game content (or game assets) and game code, which together may be thought of as a game application, which can be run by a gaming engine on a particular game platform to provide the game to a player; ¶ [0011], such methods and systems would facilitate testing games created for use on a variety of differing video game platforms; ¶ [0041], game development includes using the tools 316, 318 to create and modify … a running game 372, 382 on a number of video game platforms/consoles 370, 380; ¶ [0075], If the metric value is determined to be outside acceptable tolerances (the conditional is met/satisfied) … drill down into performance information of a game or platform to determine what is causing a performance problem … reports and/or graphs may be generated and provided to a tester by the metrics gathering framework. For example, it may be useful to rank the performances of game subsystems such as physics simulation, rendering, and the like to determine which is the worst performing as this may indicate where a problem with coding/game design lies so as to hasten correction/troubleshooting) and accessibility of the same content” (¶ [0079], the graph 900 show that the second game platform is unable to maintain the desired frame rate, and line 920 dips below the tolerance limit of 30 FPS between the time of the second and fifth samples to rates near 20 FPS (which may appear jerky to a game player). If additional metrics are gathered in response to the samples at times 3 and 4, a tester or game developer may be able to more effectively debug the tested game software (e.g., CPU usage at times 3 and 4 may show which game software subsystem is performing poorly, which may indicate a coding bug)).

Per claims 7 and 14, PETERSON further teaches “storing files with the low performing data (¶ [0030], it is then a relatively simple task to either generate a report immediately or to store the data for future and historical analysis such as in a relational database. The timing of when the metrics are gathered is also stored in memory of the host PC or in the relational database … The use of a relational database with timing data facilitates use of the metrics data in finding or identifying historical trends in performance analysis; ¶ [0073], a relational database may be used to store the performance test data to efficient access to all the stored data for later processing and analysis of the test results; ¶ [0059], A relational database 630 may be provided in memory 324 (or elsewhere in memory accessible by framework 640) to store the gathered metrics data as shown with game metrics data 632 that may include records 634. For example, a game gatherer 644 may request a set of performance metrics be gathered for each game 664, 674 in a testing farm 660, and the metrics data 632 may include a record for each metric. Each record 634 may include a field with the metric's name, a time the metric value was gathered from a platform, a value of the metric, and an identifier for the platform; ¶ [0077], the time that metrics are gathered is also determined and stored with the gathered metrics, and this allows trending analysis to be performed. For example, a graph or view of performance of two or more games on differing types of game platforms can readily be graphed or charted over the testing period. Such historical trending may be useful for allowing a game developer to quickly identify portions of the game code that work better on one platform than another or that may provide unacceptable performance on a particular game platform) for other business unit use” (¶ [0044], used by a game developer (or member of a video game development team) … game development tools or programs; ¶ [0067-0068], the “external observer” in the form of the metrics gathering framework demands more data in order to drill down further to get more information so that game developers/programmers can determine why the FPS dropped to its present unacceptably low level (or why another metric has moved outside an acceptable range) … he test framework on testing PC 710 may process this data to produce test results to report to a tester/developer). [Examiner Comment: “for other business unit use” is interpreted to be intended use.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2012/0209571 A1), in view of LARABIE-BELANGER (US 2018/0189073 A1, hereinafter LARABIE).
Per claims 2, 9, and 16, PETERSON does not teach “wherein the same content comprises file name, GUID, other identifiers, and object ID mapping.”
In analogous teaching of application content, LARABIE teaches a content comprises file name, (¶ [0061], some native applications 255 create a temporary content item with a filename … content item's filename; ¶ [0148-0149], The file system path may include a file system directory path and file name … The file system path may include a directory and file name. The file name may include file type extension (e.g., .doc for document files) that is used to identify the UI object type) GUID, (¶ [0033], the UI object ID includes a global unique identifier (GUID) … The GUID is shared across the operating system and one or more applications 255 to uniquely identify each UI object; ¶ [0055], UI object IDs may include GUIDs. The operating system 245 may also maintain content items and file system paths associated with process identifiers and/or GUIDs; ¶ [0144], The target application and content item (e.g., file system path) must be determined from the GUID of the target UI object) other identifiers, (¶ [0055], an association between process identifiers of executing native applications 255 and UI object IDs of the UI objects … content items and file system paths associated with process identifiers and/or GUIDs … user interface objects, with user interface object identifiers 4, 8, and 10 … multiple UI object IDs and process identifiers can be associated with the same content item; ¶ [0161], The graphics object ID is a unique identifier for the graphics objects rendered by the graphics engine 294. If the graphics object ID is different from the target UI object ID (or GUID) of the associated target UI object, then the UI extender module 265 creates an association between graphics object ID and target UI object ID) and object ID mapping (¶ [0053], The UI extender module 265 can map graphics object IDs to UI object IDs; ¶ [0156], existing mapping between the UI object of the UI state 400 and a particular target UI object … mapping is used to determine the target application or content item from the GUID of the UI object).
Thus, given the teaching of LARABIE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a content comprising file name, GUID, other identifiers, and object ID mapping of LARABIE into the same content on different platforms of PETERSON, such that the same content on different platforms would comprise file name, GUID, other identifiers, and object ID mapping. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of content (comprising file name, GUID, other identifiers, and object ID mapping) as taught by LARABIE into another known method of into the same content on different platforms as taught by PETERSON to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2012/0209571 A1), in view of ANGALURI (US 2015/0244581 A1).
Per claims 3, 10, and 17, PETERSON does not teach “wherein the parameter data to captured is defined by a business unit.”
In analogous teaching of capturing performance parameters, ANGALURI teaches that a business unit (e.g. administrator) defines performance parameter data to capture (¶ [0018], “performance parameter,” which, in this example, is defined by the system administrator; ¶ [0020], Performance characteristics 124 include benchmark data indicating measured performance parameters of each server node … the benchmark data for each server node is measured and collected … determination of the benchmark data stored in performance characteristics 124 is measured and collected).
Thus, given the teaching of ANGALURI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a business unit defining performance parameter data to capture of ANGALURI into capturing performance parameter of PETERSON. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of capturing performance parameter data (defined by a business unit) as taught by ANGALURI into another known method of capturing performance parameter as taught by PETERSON to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2012/0209571 A1), in view of SIBECAS (US 2004/0264592 A1).
Per claims 4, 11, and 18, PETERSON does not teach “wherein the parsing is performed by a polarized vector algorithm.”
SIBECAS teaches that parsing/processing is performed by a polarized vector algorithm for filtering undesirable signal to determine the best estimate of desired signal (¶ [0070], The polarimetric filter 485 comprises an polarization vector generator 484 … When a received signal includes simultaneous information that is associated with more than one user device and the user devices are identified by polarization states of the signal, the polarization vector generator 484 can determine the polarization states of user devices of undesirable signals … performs a dot product of the in-phase and quadrature phase coefficients of the combined undesirable polarization vectors and the coefficients generated by the A/D functions 470, 475 to generate a best estimate of the desired signal …).
Thus, given the teaching of SIBECAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of performing parsing/processing using a polarized vector algorithm of SEBECAS into parsing/processing performance parameter data of PETERSON, such that performance parameter data would be parsed/processed using a polarized vector algorithm. One of ordinary skill in the art would have been motivated to do so because SIBECAS recognizes that it would have been advantageous to use polarized vector to filter undesirable signal to determine the best estimate of desired signal (¶ [0070], The polarimetric filter 485 comprises an polarization vector generator 484 … When a received signal includes simultaneous information that is associated with more than one user device and the user devices are identified by polarization states of the signal, the polarization vector generator 484 can determine the polarization states of user devices of undesirable signals … performs a dot product of the in-phase and quadrature phase coefficients of the combined undesirable polarization vectors and the coefficients generated by the A/D functions 470, 475 to generate a best estimate of the desired signal …). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing (polarized vector) as taught by SIBECAS into another known method of processing performance parameter data as taught by PETERSON to yield predictable and reasonably successful results (KSR MPEP 2143).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PETERSON (US 2012/0209571 A1), in view of KAMMATH (US 2021/0182165 A1).
Per claims 5, 12, and 19, PETERSON does not teach “wherein the parsing eliminates non-business unit related parameter data.”
In analogous teaching, KAMMATH teaches that parsing eliminates non-business unit related (e.g. data irrelevant to monitoring business for a monitoring business unit/user) performance parameter data (¶ [0038-0039], metric parser 110A may parse the performance metrics to extract relevant information from the performance metrics. For example, metric parser 110A may parse the performance metrics depicted in FIGS. 2A and 2B to index (e.g., metric name, value, time stamp, source tag, point tag, and the like) the performance metrics as depicted in Table 1 … metric parser 110A may parse the performance metrics to omit irrelevant data such as the point tags and timestamp as they may not have significance in the context of determining the application resources; ¶ [0033], extract the first information and the second information from the performance metrics. Furthermore, application monitoring server 118 may present the first information and the second information associated with the plurality of resources on a graphical user interface; ABSTRACT, system may include an application monitoring server and an endpoint in communication with the application monitoring server. Example endpoint may include an agent to collect performance metrics associated with a program running in the endpoint … receive the performance metrics in a source format and parse the received performance metrics … ).
Thus, given the teaching of KAMMATH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of parsing eliminating non-business unit related performance parameter data of KAMMATH into parsing/processing performance parameter data of PETERSON. One of ordinary skill in the art would have been motivated to do so because KAMMATH recognizes that it would have been advantageous to omit irrelevant data that has no significant (¶ [0038-0039], metric parser 110A may parse the performance metrics to extract relevant information from the performance metrics. For example, metric parser 110A may parse the performance metrics depicted in FIGS. 2A and 2B to index (e.g., metric name, value, time stamp, source tag, point tag, and the like) the performance metrics as depicted in Table 1 … metric parser 110A may parse the performance metrics to omit irrelevant data such as the point tags and timestamp as they may not have significance in the context of determining the application resources). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of parsing (eliminating non-business unit related performance parameter data) as taught by KAMMATH into another known method of parsing/processing performance parameter data as taught by PETERSON to yield predictable and reasonably successful results, especially given that KAMMATH and PETERSON are in the same field of endeavor of collecting performance parameters via agents (KSR MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KOWALEWSKI (US 11, 288,163 B1) discloses evaluate performance metrics of a content across different platforms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANNAH S WANG/Primary Examiner, Art Unit 2456